Citation Nr: 1235154	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  08-30 778	)	DATE
	)	
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to increases in the ratings for post-operative herniated nucleus pulposus (HNP)/degenerative disc disease L5-S1 (low back disability), currently assigned ratings of 20 percent from January 22, 2010 and 10 percent prior to that date.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1985 to October 1985, from October 1990 to August 1991, and from March 2003 to March 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, a Board hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's claims file.

In September 2012 written correspondence, the Veteran objected to a number of matters, including expressing his belief that there are additional issues in appellate status aside from the issues listed above which are properly within the Board's jurisdiction at this time.  He has also repeatedly expressed in various correspondence that he has been confused by the rules and procedures concerning the filing of claims and appeals.  As a preliminary matter, the Board will address the Veteran's concerns at this time.

The Court has held that the formality of perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme which requires the filing of both a notice of disagreement and a formal appeal.  When an appellant fails to file a timely appeal, and does not request an extension of time in writing before the expiration of time for the filing of the substantive appeal, he is statutorily barred from appealing the decision of the agency of original jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or adequacy of response shall be determined by the Board.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the appellant.  In essence, the following sequence is required: there must be a decision by the RO; the appellant must timely express disagreement with the decision by filing a notice of disagreement within one year of the mailing of the decision to the appellant; VA must respond by issuing a statement of the case that explains the basis for the decision; and finally the appellant must complete the process by stating his or her argument in a substantive appeal filed with the RO within 60 days of issuance of the statement of the case or within one year of mailing of the rating decision, whichever is later.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203.  Of note, the term "substantive appeal" is, for practical purposes, synonymous with the terms "perfect an appeal," "formal appeal," and "timely filed VA Form 9."  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.202, 20.1103.

At the September 2012 hearing the Veteran submitted a written presentation expressing his belief that the appeal before the Board includes additional issues involving (1) the service-connected scar along the spine, (2) hypertension, (3) erectile dysfunction, (4) depression, (5) pseudofolliculitis barbae, (6) bilateral hearing loss, and (7) bilateral tinnitus.  None of these issues is in appellate status.  A more recent September 2012 written submission maintains that at least the hypertension, pseudofolliculitis barbae, erectile dysfunction, and sleep apnea issues are in appellate status, and is unclear regarding the Veteran's view of the status of the other previously identified issues.

The Veteran's service-connected scar was most recently the subject of a claim for VA benefits when an increased rating was denied in the RO's April 2007 rating decision.  He did not timely (within one year of that denial) file a notice of disagreement (NOD) addressing that issue; thus it is not in appellate status before the Board.

The Veteran's hypertension claim was most recently adjudicated when the RO denied service connection for hypertension in April 2006.  He did not timely file a NOD addressing that issue; thus it is not in appellate status before the Board.

The Veteran's erectile dysfunction claim was most recently adjudicated when the RO denied service connection for erectile dysfunction in April 2006.  He did not timely file a NOD addressing that issue; thus it is not in appellate status before the Board.

The Veteran's service-connected psychiatric disorder was most recently the subject of a claim for VA benefits when service connection for adjustment disorder with depressed mood (claimed as depression) was granted in the RO's July 2008 rating decision.  He did not timely file a NOD as to any aspect of that grant; thus no issue involving a psychiatric disorder rating is in appellate status before the Board at this time.

The Veteran's service-connected pseudofolliculitis barbae was most recently the subject of a claim for VA benefits when an increased rating was denied in the RO's July 2008 rating decision.  He did not timely file a NOD addressing that issue; thus the pseudofolliculitis it is not before the Board.

The Veteran's hearing loss claim was most recently adjudicated when the RO denied service connection for hearing loss in April 2006.  He did not timely file a NOD addressing that issue; thus it is not in appellate status before the Board.

The Veteran's tinnitus claim was most recently adjudicated when the RO denied service connection for tinnitus in April 2006.  He did not timely file a NOD addressing that issue; thus it is not in appellate status before the Board.

In various written statements, the Veteran has asserted that he has filed timely appeals for issues which have not been properly acknowledged by VA.  For the purpose of providing clarification with regard to the identification of the issues in appellate status (and because he alleges there is documentation in the record supporting his allegations), the Board closely reviewed the entire record, and summarizes the procedural history of this case as documented in the record.

An April 2006 RO rating decision granted service connection for (1) status post herniated nucleus pulposus with lumbar surgery to include degenerative disc disease L5-S1, (2) tinnitus, (3) radiculopathy of the right lower extremity, (4) scar status post right L5-S1 partial hemilaminectomy and discectomy, and (5) pseudofolliculitis barbae.  The April 2006 RO rating decision also denied service connection for (1) radiculopathy of the left lower extremity, (2) depression, (3) bilateral hearing loss, (4) hypertension, and (5) erectile dysfunction.  In May 2006 and June 2006 the Veteran submitted correspondence claiming entitlement to a TDIU rating; the June 2006 statement referred to the rating assigned for his back disability.  The RO accepted the June 2006 correspondence as raising new claims of entitlement to increased ratings for the service connected spinal disability, for associated radiculopathy of the right lower extremity, and for a scar along the spine.  No correspondence received within a year of the April 2006 RO decision otherwise expressed disagreement with any aspect of that rating decision.  The April 2006 RO rating decision therefore became final.

An April 2007 RO rating decision assigned an increased disability rating for the radiculopathy of the right lower extremity, denied higher ratings for the spinal disability and the scar, and denied the claim for a TDIU rating.  In January 2008, the Veteran submitted another statement expressly and specifically expressing disagreement with the April 2007 denial of an increased rating for the spinal disability: "Please consider this letter as a Notice of Disagreement for the rating on the lower back condition."  The Veteran explained that his disagreement concerned his inability to lift weight, engage in prolonged standing or sitting, or function without taking morphine to manage pain in connection with the service-connected spinal disability.  The Veteran made reference to his inability to work, but did not refer to any other disability rating or issue in this notice of disagreement.  No correspondence received within a year of the April 2007 RO decision otherwise presented notice of disagreement with any other aspect of that rating decision.  The April 2007 RO rating decision therefore was only appealed to the extent of the disability rating assigned for the Veteran's service-connected spinal disability, and the other issues in that decision became final.

In January 2008, the Veteran submitted a written statement raising a new claim seeking an increased rating for pseudofolliculitis barbae.  In February 2008, he submitted a new written statement seeking to reopen the prior denial of service connection for depression.  In a July 2008 rating decision, the RO granted service connection for adjustment disorder with depressed mood (claimed as depression) and denied an increased rating for pseudofolliculitis barbae.  No correspondence received within a year of the July 2008 RO decision expressed disagreement with any aspect of that rating decision; that decision therefore became final.

Also in July 2008, the RO (in response to a January 2008 NOD) issued a statement of the case (SOC) addressing the Veteran's appeal seeking an increased rating for his service connected spine disability.  In September 2008, he submitted a VA Form 9 Substantive Appeal to perfect his appeal seeking an increased rating for the spine disability.  This action brought the issue of entitlement to an increased rating for the spine disability into appellate status before the Board; no other issue (aside from the TDIU issue discussed below) has been properly brought into appellate status.

Also in September 2008, the Veteran submitted a written statement raising a new claim of service connection for sleep apnea.  In February 2009, the RO issued a rating decision denying the claim of service connection for sleep apnea.  No correspondence received within a year of the February 2009 RO decision expressed disagreement with any aspect of that rating decision.  The February 2009 RO rating decision therefore was not appealed, and became final.

In December 2009, the RO issued a supplemental SOC (SSOC) continuing to deny the appeal for an increased rating for the spinal disability.  In March 2010, the RO issued a new rating decision and a new SSOC partially granting the claim (by assigning an increased rating); the SSOC denied the appeal to the extent that further increased ratings for the spinal disability were sought.  In May 2010, a new SSOC was issued addressing the claim on appeal.  In June 2010, the Veteran submitted a new VA Form 9 reiterating his appeal for a higher rating for the spine disability.

A written statement attached to the June 2010 submission further expressed a desire to advance appeals of other issues.  However, only the issue of entitlement to an increased disability rating for the spinal disability was in appellate status at the time of the June 2010 submission, and no other issue noted in the June 2010 correspondence was addressed by any RO rating decision within the prior year.  Thus, the RO accepted the June 2010 correspondence as raising new claims (or petitions to reopen claims previously denied by final decisions) for the issues specifically identified by the Veteran which were not in appellate status or subject to appeal at that time.  Accordingly, the RO issued a new rating decision in April 2012 adjudicating (and denying) the new claims determined to have been raised.  The one year period afforded to initiate an appeal of the April 2012 RO rating decision runs until April 2013.  The Veteran has not yet initiated an appeal of any aspect of the April 2012 RO rating decision, and none of those issues is in appellate status.

The Board has considered whether the Veteran's recent references to the several issues not currently on appeal, including in September 2012, constitute new claims which the Board should refer to the Agency of Original Jurisdiction (AOJ) for appropriate action.  However, the Board notes that the Veteran identifies these issues in the context of attempting to establish that he has previously "submitted" such claims and that he believes that they are currently under the Board's jurisdiction in this appeal.  The recent statements do not constitute an expression of intent to raise new claims, and interpreting the statements as new claims at this time would likely only add further confusion at this point.  The Board again observes that several of the issues referenced by the Veteran were adjudicated by the RO in April 2012, and at this time the Veteran still has until a date in April 2013 to initiate appeals in those matters if he so chooses.

Additionally, the Board notes that the Veteran's June 2010 written correspondence included contentions concerning "back-pay compensation," which appears to reflect the Veteran's contention that the increased rating assigned for his spine disability in the March 2010 RO rating decision should have been effective from an earlier effective date.  The March 2010 RO rating decision assigned a 20 percent rating effective from January 22, 2010.  The claim for the increased rating was filed in June 2006; the Veteran's more recent contention that a higher rating for the spine disability should be assigned for the portion of the appeal period prior to January 22, 2010 is subsumed by the active appeal for an increased rating for the spine disability; the increased rating issue on appeal includes consideration of whether any higher ratings may be warranted for any period on appeal, including prior to January 22, 2010.  The Veteran has not otherwise made a sufficiently clear specific contention or claim regarding an effective date assigned.

Finally, the Board notes that a VA Form 21-22 duly signed by the Veteran and filed in June 2010 appointed the Veterans of Foreign Wars to represent him before VA.  On the date of his September 2010 Board hearing, the Veteran submitted a signed written statement revoking his appointment of Veterans of Foreign Wars as his representative, and expressing his intention to represent himself.  In correspondence dated a few days later he noted that there were problems with the recording equipment at the hearing; charges he has been unrepresented for the last two years; and reiterates his allegations regarding what he believes should be on appeal.  The matter of what is/is not in appellate status is discussed above.  As the hearing transcript reflects, there was a problem with the recording equipment, and the hearing was re-started 3 times before the problem could be corrected.  Ultimately, it was corrected.  The undersigned, in the interest of expediency, summarized the earlier, unrecorded portions, asked the Veteran to confirm that that is what transpired (which he did), and afforded him the opportunity to present whatever additional testimony he wished on the matter on appeal, to include -affording him every consideration-taking testimony on the not yet developed for appellate review issue of entitlement to a TDIU rating).  Regarding representation, the Veteran is advised that members of Veterans Service Organizations who represent veterans are not employees of VA.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

Prior to the Veteran's revocation of the appointment of Veterans of Foreign Wars to represent him in this case, a September 2012 brief submitted by the representative on the Veteran's behalf requested a remand for a more current VA examination to evaluate the reportedly worsening severity of the Veteran's spinal disability on appeal.  The brief pointed out that the Veteran's July 2010 letter to Senator Warner describes eight weeks of incapacitation, which appears to reflect greater pertinent impairment than was noted during the most recent VA fee-basis examination in connection with this appeal in January 2010.  At the September 2012 Board hearing, the need for a contemporaneous VA examination was also discussed.  Given that the disability is alleged to have increased in severity since the most recent VA examination, another VA examination is warranted.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).
Additionally, testimony at the Veteran's September 2012 Board hearing indicated that he has been receiving ongoing private medical treatment for his spine disability, and that there are records of such treatment that remain outstanding.  Such records are pertinent evidence in the matter at hand, and must be secured.  The Veteran's cooperation (identifying the providers and submitting releases for their records) will be necessary for such development.   The Veteran's September 2012 hearing testimony also suggested that he believes that VA treatment records associated with the record are incomplete.  Any pertinent VA records that remain outstanding are constructively of record, and must also be secured.  .

The Veteran is advised that a governing regulation (38 C.F.R. § 3.158(a)) provides that where evidence or information (to include identifying information and releases for records) sought in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United Stated Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Here, the Veteran is not working and has repeatedly expressly contended that he is unemployable due to the disability on appeal.  This raises the issue of entitlement to a TDIU rating, which requires development and RO initial adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the providers and dates of any (and all) medical treatment or evaluation he has received for his spine disability, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation outstanding (i.e., those not already associated with the record or certified to be unavailable).  The RO should secure for the record copies of the complete records of all such treatment and evaluation from all sources identified by the Veteran.  If any records requested are unavailable, the reason for their unavailability must be explained for the record.  If the Veteran does not respond with identifying information (and releases for private records) within the period of time afforded by regulation, his claim should be further processed under 38 C.F.R. § 3.158(a). 

2.  After completion of the above, the RO should arrange for an appropriate medical examination of the Veteran to assess the current severity of his service connected spinal disability.  The Veteran's claims file (including this remand) and any records in Virtual VA as well as those received pursuant to the development sought above, must be reviewed by the examiner in conjunction with the examination.  The examiner must be provided a copy of the applicable criteria for rating the spine disability at issue, and the findings reported must be sufficiently detailed to allow for rating under all applicable criteria (specifically including ranges of motion, with any further limitations due to pain or on use as well as notation of the frequency and duration of incapacitating episodes).  The examiner must identify any neurological manifestations of the low back disability (other than radiculopathy of both lower extremities), describing associated impairment in detail.  The examiner should note the medications prescribed for the low back disability, and should comment on the expected impact of such medications (in particular any narcotic medications) on functioning.

The examiner must explain the rationale for all opinions.

3.  The RO should fully develop and adjudicate the matter of entitlement to a TDIU rating.  The Veteran should be advised of the determination.  If the determination is negative, he should further be advised that that the Board does not yet have full jurisdiction in the matter, and will only have jurisdiction if he files a NOD in the matter, and then a substantive appeal after a SOC is issued.

4.  The RO should re-adjudicate the claim seeking an increased rating for the back disability (to include any extraschedular considerations raised by the Veteran's contentions).  If it remains denied (or is dismissed as abandoned under 38 C.F.R. § 3.158(a)) the RO should issue an appropriate SSOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

